Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 1 of 10 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

          Chris Langer,                           Case No.

                  Plaintiff,
                                               Complaint For Damages And
            v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
          Babic G. Babikian;                      Act; Unruh Civil Rights Act
       Anahid Babikian;
          Trirerk Aksornkit; and Does 1-10,

                  Defendants.


              Plaintiff Chris Langer complains of Babic G. Babikian; Anahid Babikian;

      Trirerk Aksornkit; and Does 1-10 (“Defendants”), and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is a

      paraplegic who cannot walk and who uses a wheelchair for mobility. He has a

      specially equipped van with a ramp that deploys out of the passenger side of

      his van and he has a Disabled Person Parking Placard issued to him by the State

      of California.

                                             
                                              
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 2 of 10 Page ID #:2
      

        2. Defendants Babic G. Babikian and Anahid Babikian owned the real
    property located at or about 1711 N. Normandie Avenue, Los Angeles,
    California, in December 2018.
        3. Defendants Babic G. Babikian and Anahid Babikian own the real
    property located at or about 1711 N. Normandie Avenue, Los Angeles,
    California, currently.
        4. Defendant Trirerk Aksornkit owned the Fukurou Ramen restaurant
    located at or about 1711 N. Normandie Avenue, Los Angeles, California, in
    December 2018.
       5. Defendant Trirerk Aksornkit owns the Fukurou Ramen restaurant
   (“Restaurant”) located at or about 1711 N. Normandie Avenue, Los Angeles,
   California, currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                              
                                               
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 3 of 10 Page ID #:3
      

    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the property to eat at the Restaurant and shop at the
   B&G Pharmacy (“Pharmacy”) in December 2018 with the intention to avail
   himself of its goods or services, motivated in part to determine if the
   defendants comply with the disability access laws.
       11.The Restaurant and Pharmacy are facilities open to the public, places of
   public accommodation, and business establishments.
       12.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant and Pharmacy.
       13.Unfortunately, there were no compliant, accessible parking spaces in
   the parking lot serving the Restaurant and Pharmacy.
       14.Instead, there was just an old, faded parking space that was once
   reserved for persons with disabilities. The faded parking stall measured about
   104 inches in width. The access aisle was so faded that it was difficult to see.
   Still, the old access aisle was triangular in shape and narrowed, at one point, to
   as little as about 15 inches in width. At its widest, the access aisle was about 92
   inches in width. This access aisle, even if it was painted perfectly and visible
   (which is it not), would not qualify as compliant.
       15.Additionally, there was no “NO PARKING” warning in the old access
   aisle.
       16.The bottom of the ADA signage in front of the parking stall, meanwhile,


                                                
                                                 
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 4 of 10 Page ID #:4
      

    was about 45 inches in height. This is too low for persons with disabilities to
    see when cars are parked in the stall.
        17.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        18.Plaintiff personally encountered these barriers.
        19.Transaction counters are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Restaurant.
        20.Even though the plaintiff did not personally confront the barrier, the
   transaction counter at the Restaurant is more than 36 inches in height. In fact,
   the transaction counter is about 42 inches in height.
       21.There is no lowered, 36 inch portion of the transaction counter at the
   Restaurant for use by persons in wheelchairs to conduct transactions.
       22.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       23.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       24.Unfortunately, the path of travel leading to the restroom at the
   Restaurant narrows to about 14 inches in width because of tools and boxes that
   defendants store along the pathway to the restroom. This is not accessible to
   wheelchair users, including plaintiff.
       25.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       26.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous


                                               
                                                
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 5 of 10 Page ID #:5
      

    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        27.For example, there are numerous paint/stripe companies that will come
    and stripe a parking stall and access aisle and install proper signage on rapid
    notice, with very modest expense, sometimes as low as $300 in full
    compliance with federal and state access standards.
        28.A common barrier removal project is modifying transaction counters to
    make a portion of the counter accessible. This is a simple construction task,
    well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       29.Plaintiff will return to the Restaurant and Pharmacy to avail himself of
   their goods or services and to determine compliance with the disability access
   laws. He is currently deterred from doing so because of his knowledge of the
   existing barriers. If the barriers are not removed, the plaintiff will face
   unlawful and discriminatory barriers again.
       30.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).






                                                
                                                 
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 6 of 10 Page ID #:6
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        31.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        32.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals


                                              
                                               
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 7 of 10 Page ID #:7
      

                 with disabilities. 42 U.S.C. § 12183(a)(2).
        33.Any business that provides parking spaces must provide accessible
    parking spaces. 2010 Standards § 208. To qualify as a reserved handicap
    parking space, the space must be properly marked and designated. Under the
    ADA, the method, color of marking, and length of the parking space are to be
    addressed by State or local laws or regulations. See 36 C.F.R., Part 1191, §
    502.3.3. Under the California Building Code, to properly and effectively
    reserve a parking space for persons with disabilities, each parking space must
    be at least 216 inches in length. CBC § 11B-502.2 Under the California
   Building Code, to properly and effectively reserve a parking space for persons
   with disabilities, each such space must be identified with a reflectorized sign
   permanently posted adjacent to and visible from each stall or space. CBC §
   1129B.4. The sign must consist of the International Symbol of Accessibility
   (‫ )׮‬in white on a blue background. Id. It cannot be smaller than 70 square
   inches and must be mounted so that there is a minimum of 80 inches from the
   bottom of the sign to the parking space. Id. Signs must be posted so that they
   cannot be obscured by a vehicle parking in the space. Id. An additional sign or
   additional language below the symbol of accessibility must state, “Minimum
   Fine $250” to ensure that the space remains available for persons with
   disabilities. Id. Another sign must be posted in a conspicuous place at the
   entrance to the parking lot or immediately adjacent to each handicap parking
   space, with lettering 1 inch in height, that clearly and conspicuously warn that
   unauthorized vehicles parking in the handicap parking spaces can be towed at
   the owner’s expense. Id. Additionally, the surface of the handicap parking stall
   must have a profile view of a wheelchair occupant (‫ )׮‬that is 36 inches by 36
   inches. Id. And the surface of the access aisle must have a blue border. CBC §
   1129B.3. The words “NO PARKING” in letters at least a foot high must be
   painted on the access aisle. Id.


                                             
                                              
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 8 of 10 Page ID #:8
      

        34.Here, there was no blue border around an access aisle or parking stall,
    there was no “NO PARKING” lettering, no fine language, the ADA signage
    mounted on the fence was too low, and the parking simply failed to comply.
        35.Each accessible parking stall must have an access aisle adjacent to it.
    Standard accessible parking stalls can have a 60 inch wide access aisle while
    van accessible stalls must have a 96 inch wide access aisle. 2010 Standards §
    502.2.
        36.The failure to have an access aisle is a violation of the ADA.
        37.There must be an accessible path of travel that connects all buildings,
   elements and spaces on the same site. The minimum clear width of an
   accessible route shall be 36 inches. 2010 Standards § 403.5.1.
       38.Here, the failure to provide an accessible path of travel to the restroom
   at the Restaurant is a violation of the ADA.
       39.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       40.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       41.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       42.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                               
                                                
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 9 of 10 Page ID #:9
      

    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        43.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        44.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       45.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).

            PRAYER:
            Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
          2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 per offense.






                                               
                                                
      Complaint
      
Case 2:18-cv-10718-R-FFM Document 1 Filed 12/28/18 Page 10 of 10 Page ID #:10
       

         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: December 27, 2018         CENTER FOR DISABILITY ACCESS
  
  
                                      By:
                                        ____________________________________
  
                                              Chris Carson, Esq.
                                            Attorney for plaintiff
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                             
                                              
       Complaint
       
